Case 8:21-cv-00021-CEH-CPT Document 38 Filed 03/29/21 Page 1 of 10 PageID 414




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

TERESA M. GAFFNEY,
Individually,
SARAH K. SUSSMAN,
Individually, and as,
Trustee of the Sussman Family Trust,

      Plaintiffs,

v.                                           Case No.: 8:21-cv-00021-SDM-CPT

CHIEF JUDGE RONALD FICARROTTA,
in his individual capacity and in his official
capacity, JUDGE PAUL HUEY, in his individual
capacity and in his official capacity, JUDGE REX
BARBAS, in his individual capacity and in his
official capacity, JUDGE CAROLINE TESCHE ARKIN,
in her individual capacity and in her official capacity,
HILLSBOROUGH COUNTY, a Municipal Entity,
and THE STATE OF FLORIDA, DEPT. OF FIN.
SERVICES, DIVISION OF RISK MANAGEMENT,

      Defendants.
______________________________________/

         MOTION FOR PROTECTIVE ORDER FROM DISCOVERY
            AND MOTION TO STAY CASE MANAGEMENT
            AND SCHEDULING ORDER REQUIREMENTS

      Defendants, Judge Caroline Tesche Arkin, Judge Rex Barbas, Judge Paul

Huey and Chief Judge Ronald Ficarrotta, (hereinafter the “Defendant Circuit

Court Judges”), by and through the undersigned counsel, file this Motion for

Protective Order From Discovery and Motion to Stay Case Management and


                                    Page 1 of 10
Case 8:21-cv-00021-CEH-CPT Document 38 Filed 03/29/21 Page 2 of 10 PageID 415




Scheduling Order requirements, and in support thereof, state the following:

         1. Plaintiffs filed their Amended Complaint on January 12, 2021 against

numerous Defendants, including Judicial Circuit Court Judges Barbas, Ficarrotta,

Huey and Tesche Arkin (Judicial Defendants) alleging civil rights violations,

conspiracy and other claims and seeking injunctive relief and damages pursuant

to 42 U.S.C. §1983 and §1985. (Doc. 9).

         2. On March 2, 2021, the Judicial Defendants filed their Motion to

Dismiss Plaintiffs’ Amended Complaint With Prejudice and Incorporated Request

for Judicial Notice. (Doc. 29). The Motion to Dismiss asserts absolute judicial

immunity and Eleventh Amendment immunity, as well as lack of jurisdiction. If

granted, the Motion would dispose of multiple claims.

         3. On February 25, 2021, pursuant to the Court’s Order dated January 8,

2021 (Doc. 6), the parties met and conferred. The Case Management Report of the

parties was filed on March 2, 2021. (Doc. 31). The Case Management Report makes

clear, and states on Pages 1 and 2:

         Defendants include several sitting judges of the Thirteenth Judicial
         Circuit (herein “the Judges”). The Judges believe Plaintiffs’ claims are
         barred by the doctrines of absolute judicial immunity and Eleventh
         Amendment immunity, which the Judges will raise in a Motion to
         Dismiss.
         The Judges further note that the doctrine of absolute judicial immunity
         protects the Judges from all discovery attempts, unless the Court orders
         otherwise. Toward that end, the Judges will not participate in discovery
         unless specifically ordered to do so by the Court.
         Finally, the Judges note that they did not agree to the proposed trial date
                                      Page 2 of 10
Case 8:21-cv-00021-CEH-CPT Document 38 Filed 03/29/21 Page 3 of 10 PageID 416




          or to the proposed deadlines set forth in paragraph 2 of this Case
          Management Report.

          4. On March 20, 2021, the Court entered the Case Management and

Scheduling Order (Doc. 35).

          5. Said Order commands the parities to confer and agree upon a Court

approved mediator and to file written notice informing the Court of the parties’

selection on or before April 3, 2021. (Doc. 35, ¶1).

          6. Said Order creates a series of deadlines the parties must follow, and

would require the parties to begin discovery while the Motion to Dismiss

Amended Complaint raising immunity issues and jurisdictional issues is still

pending, and before the Judicial Defendants know whether this action will be

permitted to proceed against them. As currently set, discovery is to be completed

by January 3, 2022.

          7. The Judicial Defendants respectfully submit that the dates mandated

in the Case Management and Scheduling Order are inappropriate and premature

in this particular case.

          8. The Plaintiffs have brought claims in federal court in connection with

state court rulings and actions made by the Defendant Circuit Court Judges, who

are entitled to absolute judicial immunity and Eleventh Amendment immunity.

The Judges’ Motion to Dismiss raised those immunities as an absolute bar to this

action and clarified that this federal court does not have subject matter jurisdiction
                                     Page 3 of 10
Case 8:21-cv-00021-CEH-CPT Document 38 Filed 03/29/21 Page 4 of 10 PageID 417




over the Plaintiff’s claims pursuant to the Rooker-Feldman Doctrine and / or the

Younger Doctrine, which bar federal review of state court proceedings. (Doc. 29).

             9. Dispositive issues, including immunity defenses to be set forth in a

forthcoming motion to dismiss should be resolved before the Defendants are

required to expend significant amounts of time and expense planning for and

engaging in discovery. Harlow v. Fitzgerald, 457 U.S. 800, 817-18, 102 S.Ct. 2727

(1982) (Holding that discovery should not proceed when threshold issues of

immunity must be resolved).

             10. On March 29, 2021, counsel for the Plaintiffs demanded that all four

named Defendant Judges appear for depositions, to be commenced no later than

April 15, 2021. The demand was made in response to the undersigned’s Local Rule

3.01(g) conferral pertaining to this Motion.

             11. The Judicial Defendants move for an order of protection to stay the

requirement to confer and agree upon a Court approved mediator, and the

requirement to engage in, and comply with, the discovery and other deadlines the

parties must follow as set forth in the Case Management and Scheduling Order

(Doc. 35).

             12. As Judicial Defendants argue that Plaintiffs’ Amended Complaint

should be dismissed because Judicial Defendants are entitled to judicial and

sovereign immunities, a stay of the case management requirements is warranted.


                                       Page 4 of 10
Case 8:21-cv-00021-CEH-CPT Document 38 Filed 03/29/21 Page 5 of 10 PageID 418




          13. Moreover, the Judicial Defendants have moved to dismiss for lack of

subject matter jurisdiction by arguing the Rooker-Feldman and Younger doctrines.

(Doc. 29). It is impossible for the parties to mediate in this case, or to begin to

engage in discovery in this case in view of the fact that the case was brought in a

Court which does not have proper jurisdiction of any of the claims set forth in the

66 page Amended Complaint. The parties cannot intelligently set out a plan of

discovery that would be productive in view of the immunities which bar the

claims in this case.

          14. For these reasons, the Defendant Circuit Court Judges respectfully

move this Honorable Court for a protective order staying all depositions and other

discovery and enlarging the time in which the Judicial Defendants are required to

engage in discovery until fourteen (14) days after the Defendants’ pending Motion

to Dismiss is resolved.

          15. LOCAL RULE 3.01(g) CERTIFICATION - Pursuant to Local Rule

3.01(g), the undersigned counsel certifies that prior to filing this motion, opposing

counsel for the Plaintiffs were consulted by email, and replied at length by email,

and advised that they object to the relief requested in this Motion. Counsel for Co-

Defendant, Hillsborough County, a Municipal Entity, has advised the

undersigned by telephone that they agree with the relief sought in this motion.




                                     Page 5 of 10
Case 8:21-cv-00021-CEH-CPT Document 38 Filed 03/29/21 Page 6 of 10 PageID 419




      WHEREFORE, Defendants, Judge Caroline Tesche Arkin and Judge Rex

Barbas, move this Honorable Court to enter a protective order staying their

participation in the selection of a Mediator, and staying all discovery directed to

the Judicial Defendants until at least fourteen (14) days after the Judicial

Defendants’ pending Motion to Dismiss is resolved.

                           MEMORANDUM OF LAW


      Until immunity is resolved, discovery shall not be allowed because

“inquiries of this kind can be peculiarly disruptive of effective government.”

Harlow v. Fitzgerald, 457 U.S. 800, 817 (1982) (discovery is improper until the court

resolves the question of immunity); see also Mitchell v. Forsyth, 472 U.S. 511, 526

(1985). “The policy behind immunity does not merely extend to suits, it also

extends to protection against discovery.” In re Lickman, 304 B.R. 897, 903 (Bankr.

M.D.Fla. 2004). To preserve its purpose, “entitlement to absolute immunity must

be determined as early as possible.” Marx v. Gumbinner, 855 F.2d 783, 788 (11th

Cir.1988). “[S]ubjecting officials to trial, traditional discovery, or both concerning

acts for which they are likely immune undercuts the protection from governmental

disruption which official immunity is supposed to afford.” Id., quoting Elliott v.

Perez, 751 F.2d 1472, 1478 (5th Cir. 1985). See also Spence-Jones v. Rundle, 991 F.

Supp. 2d 1221, 1238 (S.D. Fla. 2013).



                                     Page 6 of 10
Case 8:21-cv-00021-CEH-CPT Document 38 Filed 03/29/21 Page 7 of 10 PageID 420




      A district court has broad discretion to stay proceedings as an incident to

the inherent power to control its own docket. Clinton v. Jones, 520 U.S. 681, 683, 706

(1997). The Eleventh Circuit has held where immunity defenses are raised it is

defendants’ right not to be subjected to litigation beyond the point at which

immunity is asserted, including a Rule 26(f) conference and discovery. Jeffrey Paul

Howe v. City of Enterprise, et.al., 861 Fed. 3d 1300 (11th Cir. 2017).


      The requested stay of the selection of a mediator, and of the Case

Management and Scheduling Order requirements is fair and rational. It is sought

only until the Judicial Defendants’ Motion to Dismiss the Amended Complaint is

adjudicated on the issues of immunities and jurisdiction. A stay is appropriate

under these circumstances because the Motion to Dismiss is an attack on the

Amended Complaint’s facial validity and would truly be dispositive. To

determine if a stay should be granted pending resolution of a motion to dismiss,

the Court should take a “preliminary peek” at the merits to determine if the motion

is “clearly meritorious and truly case dispositive.” Feldman v. Flood, 176 F.R.D.

651,652 (M.D. Fla. 1997). In deciding whether to stay discovery pending resolution

of a pending motion, the Court inevitably must balance the harm produced by a

delay in discovery against the possibility that the motion will be granted and

entirely eliminate the need for such discovery. Id.



                                      Page 7 of 10
Case 8:21-cv-00021-CEH-CPT Document 38 Filed 03/29/21 Page 8 of 10 PageID 421




      Rule 26(c) permits a stay of discovery on a showing of good cause and

reasonableness.    Eternal Strategies, LLC v. Clickbooth Holdings, Inc., 2017 WL

7311849, *1 (M.D. Fla. Sept. 20, 2017) (citing Chudasama v. Mazda Motor Corp., 123

F.3d 1353, 1368 (11th Cir. 1997) (“Facial challenges to the legal sufficiency of a claim

or defense, such as a motion to dismiss based on failure to state a claim for relief,

should…be resolved before discovery begins”)). Although a motion to stay

discovery is generally disfavored, Id. at *2, the Court should determine if the

dispositive motion “appears to be clearly meritorious and truly case dispositive.”

McCabe v. Foley, 233 F.R.D. 683, 685-86 (M.D. Fla. 2006). If the possibility of

granting the motion outweighs the harm caused by a delay in discovery, the

motion should be granted. Id.

      Indeed, “[a] stay of discovery may be particularly appropriate where a claim

of immunity has been raised, as one of the purposes of immunity is to ‘protect

public officials from the broad-ranging discovery that can be peculiarly disruptive

of effective government.’” Kinlocke v. Benton, No. 1:16-cv-4165-TCB, 2017 WL

5639936, at *1 (N.D. Ga. Feb. 14, 2017) (quotation omitted).

      Here, the Judges raised absolute judicial immunity and Eleventh

Amendment immunity in their Motion to Dismiss and they are likely to prevail.

Plaintiffs will suffer no harm from the continued stay of case management and

discovery. The Judges, absent continuance of the stay, will spend significant time


                                      Page 8 of 10
Case 8:21-cv-00021-CEH-CPT Document 38 Filed 03/29/21 Page 9 of 10 PageID 422




and resources on case management and unnecessary discovery in a civil action

that unquestionably lacks legal merit. Accordingly, this Court should first rule

upon the Defendant Judges’ forthcoming Motion to Dismiss before requiring the

Judges to engage in mediation, discovery and the case management requirements.

      WHEREFORE, the Judicial Defendants respectfully request this Honorable

Court grant this Motion and stay the requirement to select a Mediator by April 3,

2021 and to engage in discovery and other case management requirements until

their Motion to Dismiss is ruled upon and until at least fourteen (14) days after

their pending Motion to Dismiss is resolved.

                                            Respectfully submitted,


                                            ASHLEY MOODY
                                            ATTORNEY GENERAL


                                            /s/M. Rives
                                            Marie T. Rives
                                            Senior Assistant Attorney General
                                            Florida Bar No. 0441937
                                            Office of the Attorney General
                                            501 E. Kennedy Blvd., Suite 1100
                                            Tampa, FL 33602-5242
                                            Tel: 813-577-4533; Fax: 813-233-2886
                                            marie.rives@myfloridalegal.com
                                            Counsel for Defendants Judge Tesche
                                            Arkin, Judge Barbas, Judge Huey,
                                            Chief Judge Ficarrotta




                                   Page 9 of 10
Case 8:21-cv-00021-CEH-CPT Document 38 Filed 03/29/21 Page 10 of 10 PageID 423




                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 29, 2021, I electronically filed the

 foregoing Motion for Protective Order with the Clerk of the Court by using the

 CM/ECF system, which will serve all counsel of record, including counsel for

 Plaintiff: James J. Macchitelli Esq., at jimmymacclaw@gmail.com; Sheldon

 McMullen, Esq., at sdm@sdmlawfirm.com; and Dov Sussman, Esq., at

 dovsussman91@gmail.com.

                                            /s/ M. Rives
                                            Marie T. Rives
                                            Senior Assistant Attorney General




                                  Page 10 of 10
